FRIEDMAN, Judge,
dissenting.
I respectfully dissent. Unlike the majority, I agree with the Court of Common Pleas of Crawford County (trial court) that the Department of Transportation, Bureau of Driver Licensing (DOT), failed to prove that Ronald Urey Habbyshaw (Licensee) is an “owner” of his wife’s 1992 Ford Thunderbird (Thunderbird) under section 102 of the Vehicle Code.1 Thus, I would affirm the trial court’s reversal of DOT’s suspension of Licensee’s operating privileges pursuant to section 1786(d) of the Vehicle Code,2 although I would do so for different reasons.
In deciding this case in favor of Licensee, the trial court applied the tests set forth in Bethea v. Pennsylvania Financial Responsibility Assigned Claims Plan, 407 Pa. Superior Ct. 57, 595 A.2d 122 (1991), and Allen v. Merriweather, 413 Pa. Superior Ct. 410, 605 A.2d 424 (1992), petition for allowance of appeal denied, 533 Pa. 622, 620 A.2d 489 (1993), concluding that Licensee’s wife rebut*1285ted the presumption that the Thunderbird titled only in the wife’s name is marital property, and that there were no de facto indicia of ownership.
Likewise, in reaching a contrary result, the majority also relies upon Bethea and Allen. (Majority op. at 1284.) I believe that both the trial court’s and the majority’s reliance on these cases is misplaced. Indeed, the issue here is whether the vehicle which belonged to Licensee’s wife prior to her marriage to Licensee “continue[d] to be the property of such woman, as fully after her marriage as before.”3 Because the trial court found from the record here that this vehicle which Licensee’s wife acquired during the marriage was in exchange for property which she owned prior to her marriage, Licensee’s wife owns this vehicle independent of her Licensee husband. Because there is no evidence in either Bethea or Allen that the vehicle that was purchased during the marriage had been purchased with funds that were the separate property of one of the marital parties prior to the marriage, the superior court never had to address the issue that confronts us here. Thus, in my opinion, Bethea and Allen are not applicable here.
Nevertheless, if we were to apply the rule of law set forth in Bethea and Allen to the facts of this case, I would still not conclude, as the majority has done, that Licensee is an “owner” of his wife’s Thunderbird. Under Bethea, in order to prove Licensee’s “ownership” of the Thunderbird, DOT must demonstrate: (1) an actual cognizable property right in the vehicle as well as (2) de facto indicia of ownership. The majority concludes that Licensee has an actual cognizable property right in the Thunderbird because his wife acquired the vehicle during her marriage to Licensee; thus, the Thunderbird is marital property.4 (Majority op. at 1284.)
However, section 3501(b) of the Domestic Relations Code, 23 Pa.C.S. § 3501(b) (emphasis added), states:
(b) Presumption. — All real or personal property acquired by either party during the marriage is presumed to be marital property regardless of whether title is held individually or by the parties in some form of co-ownership_ The presumption of marital property is overcome by a showing that the property was acquired by a method listed in subsection (a).
Subsection (a) indicates that: “[Pjroperty acquired [during the marriage] in exchange for property acquired prior to the marriage” is not marital property. Section 3501(a)(1) of the Domestic Relations Code, 23 Pa.C.S. § 3501(a)(1).
Here, Licensee’s wife had acquired a 1992 Dodge Colt prior to her marriage. During her marriage, she sold the Dodge Colt and bought the Thunderbird to replace it.5 Thus, the Thunderbird is property which Licen*1286see’s wife acquired during the marriage in exchange for property which she had acquired prior to the marriage. Indeed, the trial court found that “it was the wife’s old premarital vehicle that created the funds for the new vehicle.”6 (Trial court op. at, 9.) Clearly, then, the Thunderbird is not marital property, and Licensee does not have an actual cognizable property right in it.
Under Bethea, 407 Pa. Superior Ct. at 65, 595 A.2d at 126-27:
[E]ven if [the licensee] is found to have a property interest in the vehicle under marital property law, [DOT] would still be obligated to show that there exists indicia of ownership....
Because I do not believe that DOT met its burden of proof with respect to the first prong of the test, I would not examine the second prong. However, I will do so here because I cannot accept the majority’s position that there are sufficient de facto indicia of Licensee’s ownership in this case to make Licensee an “owner” of his wife’s Thunderbird.
The majority reaches its conclusion based on the fact that, at the time of the traffic stop: (1) Licensee and his wife were married and living together; (2) the Thunderbird was the only car in the household, and Licensee was the only licensed driver; (3) Licensee was on a personal errand and had not asked his wife’s permission to use the car; and (4) Licensee had access to the car and drove it knowing it was uninsured. (Majority op. at 1284.)
First, it is evident from section 3501(a)(1) of the Domestic Relations Code that a couple’s marriage does not preclude sole ownership of a vehicle by one of the two. Moreover, I fail to see how “living together” creates an ownership interest in a partner’s separate property. Second, although the Thunderbird was the only car in the household at the time of the traffic stop, Licensee’s wife owned it as her separate property. It is unthinkable that a husband can gain an ownership interest in his wife’s vehicle by selling his own car, as Licensee did here. The fact that Licensee’s wife does not now have a driver’s license has no bearing on whether the Thunderbird is her separate property. Third, I do not understand how borrowing his wife’s car without permission on one occasion to run a personal errand makes Licensee an “owner” of that car. Finally, Licensee’s access to his wife’s car does not bestow ownership upon him, especially where, as here, Licensee did not even have his own set of keys.7
Inasmuch as I find Bethea and Allen to be inapplicable here, I would rest the outcome of this case on the statutory right of Licensee’s wife to own separate property, to have the separate benefit and use of her earnings and to retain ownership of separate property which she owned prior to her marriage “as fully after her marriage as before.” 48 P.S. §§ 32.1, 34, 64, 111; 23 Pa.C.S. § 3501.
As stated above, Licensee’s wife owned a vehicle prior to her marriage, which, during her marriage, she sold and replaced with the Thunderbird. In order to preserve her singular ownership of the vehicle, Licensee’s wife bought the Thunderbird in her own name, used funds from the sale of her old car, applied for the title in her own name, obtained financing in her own name, got automobile insurance in her own name, made the ear payments out of her earnings and paid for her own insurance. Moreover; she worked two jobs to afford the car and never gave Licensee his own set of keys. It is clear to me from these facts that the Thunderbird is the separate property of Licensee’s wife; thus, I cannot conclude that Licensee is an “owner” in any respect.
Because I believe that DOT failed to prove that Licensee is an “owner” of his wife’s *1287Thunderbird, I would affirm8 the order of the trial court.

. Section 102 of the Vehicle Code, 75 Pa.C.S. § 102, defines "owner” as a person having "the property right in or title to a vehicle.” Here, Licensee’s wife holds title to the Thunderbird; thus, in order to show that Licensee is also an "owner,” DOT must demonstrate that Licensee has "the property right in” the vehicle.


. Section 1786(d) of the Vehicle Code, 75 Pa.C.S. § 1786(d) (emphasis added), provides that DOT;
shall suspend the operating privilege of the owner or registrant for a period of three months if [DOT] determines that the owner or registrant has operated ... the vehicle without the required financial responsibility.


. Section 6 of the Act of April 11, 1848, P.L. 536, 48 P.S. § 64, states:
Every species and description of property, ..., which may be owned by or belong to any single woman, shall continue to be the property of such woman, as fully after her marriage as before....


. The majority makes reference to the general definition of “marital property” in the Divorce Code at 23 Pa.C.S. § 401(e). (Majority op. at 1283, n. 2.) However, the Divorce Code was repealed by section 6 of the Act of December 19, 1990, P.L. 1240. The codification of the law on marital property is now found at 23 Pa.C.S. § 3501.


. Licensee’s wife purchased the Thunderbird in her own name, applied for the title in her own name, obtained financing in her own name, made the car payments out of her own earnings, got automobile insurance in her own name and paid the insurance premiums from her own pocket. (R.R. at 20a-28a.) She worked a full-time and a part-time job in order to accomplish this. (R.R. at 25a.)
Pennsylvania has long recognized a married woman’s right to separate property. Section 1 of the Act of July 15, 1957, P.L. 969, 48 P.S. § 32.1, states:
Hereafter, a married woman shall have the same right and power as a married man to acquire, own, possess, control, use, convey, lease or mortgage any property of any kind, real, personal, or mixed....
Moreover, section 1 of the Act of April 3, 1872, P.L. 35, 48 P.S. § 34, provides:
The separate earnings of any married woman of the state of Pennsylvania ... shall accrue to and enure to the separate benefit and use of said married woman, and be under the control of such married woman independently of her husband....


. Thus, the proceeds which Licensee's wife realized from the sale of the premarital car belonged to her. Indeed, under section 3 of the Act of June 8, 1893, P.L. 344, 48 P.S. § 111, Licensee’s wife can sue Licensee to protect or recover such separate property.


. There were two sets of keys to the Thunderbird; however, Licensee's wife usually kept both sets of keys in her purse. (R.R. at 25a.)


. Because I would affirm, I would also address DOT’s estoppel argument. DOT argues that, because Licensee pled guilty to a violation of section 1786(f) of the Vehicle Code, 75 Pa.C.S. § 1786(f), Licensee is estopped from contending that he is not an "owner” of his wife's Thunderbird. I disagree.
Section 1786(f) of the Vehicle Code provides that an "owner” shall not operate a motor vehicle without the required financial responsibility. A plea of guilty in a summary proceeding is not admissible as evidence in a civil matter arising out of the same violation except in proceedings which involve the suspension of a motor vehicle operating privilege. Section 6142 of the Judicial Code, 42 Pa.C.S. § 6142.
Here, however, Licensee pled guilty to section 1786(f) but testified that he did not fully understand the law. (R.R. at 42a.) We note that, in order for a guilty plea to be valid, it must be knowing and voluntary. Pa.R.Crim.P. 319(a). Moreover, our supreme court has noted that, in traffic violation cases, "expediency and convenience, rather than guilt, often control the defendant's 'trial technique.’ ” Folino v. Young, 523 Pa. 532, 536, 568 A.2d 171, 173 (1990), quoting Hurtt v. Stirone, 416 Pa. 493, 206 A.2d 624 (1965).
Here, DOT has presented no evidence to show that Licensee knew that section 1786(f) pertained to the "owner” of the vehicle. The title of the offense is simply "Operation of a motor vehicle without required financial responsibility.” 75 Pa.C.S. § 1786(f). Indeed, DOT’s own record of Licensee’s conviction describes the offense as "Operation of Motor Vehicle Without Financial Responsibility.” (R.R. at 60a.) Rule 53 of the Pennsylvania Rules of Criminal Procedure, relating to the contents of a citation, indicates that a citation shall include the section and subsection number of the offense and a summary of facts sufficient to advise the defendant of the nature of the offense charged. Because the citation itself is absent from the record here, I cannot determine whether Licensee was ever advised that he was being charged as an "owner.”
Because DOT failed to demonstrate that Licensee knew that "ownership” was an element of section 1786(f), DOT’s estoppel argument must fail.